Citation Nr: 0831087	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri 


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for skin rashes.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from November 1966 to September 1968 during the Vietnam 
Era. 
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2004 and May 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) St. Louis, 
Missouri, Regional Office (RO). 

In a May 2004 written statement, the veteran's raised the 
issue of entitlement to service connection for a bladder 
condition.  This matter is referred to the RO for appropriate 
action.

The veteran withdrew his claims for entitlement to service 
connection for colon cancer and entitlement to service 
connection for soft tissue sarcoma, to include due to Agent 
Orange exposure.  (See March 2008 hearing transcript p.1 and 
VA Form 646 dated in January 2006).  As such, these issues 
are no longer before the Board for appellate consideration.  
38 C.F.R. § 20.204(c) (2007). 

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned at the RO.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

The veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), as indicated from a 
written statement dated in July 2004.  The records from the 
SSA, howver, have not been requested for consideration.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (the duty to 
assist includes obtaining records from the SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether VA should award disability compensation 
benefits); see also Baker v. West, 11 Vet. App. 163, 169 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).

Further, the veteran described treatment from a private 
physician named Dr. Chambers in Memphis, Tennessee for his 
skin rash.  (See March 2008 hearing transcript p.7).  
Although the physician is deceased, an attempt should be made 
to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be requested 
(i.e. from Dr. Chambers in Memphis, 
Tennessee).  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, 
including VA examination, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




